Exhibit 10.11

 

LOGO [g40226img002.gif]   

Internet Infrastructure Services

Agreement

       
Q9 Networks Inc.
100 Wellington St. West
P.O. Box 235, Suite 900
Canadian Pacific Tower
Toronto-Dominion Centre
Toronto, ON M5K 1J3
Tel: (416) 362-7000
Fax: (416) 362-7001
www.Q9.com    Master Terms and Conditions   

IISA-MT C08/27/05

   (Page 1 of 7)   

This Internet Infrastructure Services Agreement (the “Agreement”) is made as of
JUNE 21, 2006 (the “Effective Date”) between Q9 Networks Inc. (“Q9”), with
offices at Suite 900, 100 Wellington Street West, Canadian Pacific Tower,
Toronto-Dominion Centre, Toronto, ON M5K 1J3 and Yak Communications (Canada)
Inc., (“Customer”) with offices at 300 Consillum Place, Suite 500, Toronto,
Ontario M1H 3G2 and describes the current terms and conditions under which Q9
will provide services to the Customer. In addition to these Master Terms and
Conditions, the following documents are Incorporated by reference into this
Agreement and are deemed to be a part of and make up the entire Agreement:
Schedule A - Sales Order Form; Schedule B - Customer Information Form; Schedule
C - Service Level Agreement and Schedule D – Installation Date Confirmation
Form.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, the parties hereby agree as follows.

Q9 agrees to provide and Customer agrees to purchase, subject to the terms and
conditions contained herein, the Services described in the applicable Sales
Order Form. The parties may from time to time by mutual agreement order other
Services pursuant to additional Sales Order Forms and such Sales Order Forms
shall be governed by these Master Terms and Conditions and form a part of this
Agreement for all purposes.

1. Interpretation.

(a) Definitions. The capitalized terms used in this Agreement, have the
following meanings:

“Agreement” - any Sales Order Form together with these Master Terms and
Conditions, Q9’s Service Level Agreement, Customer Information Form and
Installation Date Confirmation Form.

“Customer Provided Equipment” - the Customer’s network servers and other
equipment, together with all required software and/or related components, owned
and/or supplied by the Customer which is necessary for interconnection to Q9’s
network facilities or otherwise required for use in connection with any of the
Services.

“Customer Technology” - the Customer’s proprietary technology, including the
Customer’s internet operations design, content, software tools, hardware
designs, algorithms, software (In source and object code formals), user
interface designs, architecture, class libraries, objects and documentation
(both printed and electronic), know-how, trade secrets and any related
Intellectual property rights throughout the world (whether owned by the Customer
or licensed to the Customer from a third party) and also including any
derivatives, improvements, enhancements or extensions of Customer Technology
conceived, reduced to practice, or developed during the term of this Agreement
by the Customer that are uniquely applicable to the Customer.

“Equipment” - the Customer Provided Equipment and the Q9 Provided Equipment.

“Installation Date” - the date(s) set out in Q9’s Installation Date Confirmation
Form which pertain to Q9’s initial set-up of all or a part of the Services (as
described in a Sales Order Form) by the end of the business day on the date(s)
specified and Q9’s corresponding billing to the Customer for the Services.

“Fees” - charges and fees for Services set forth in a Sales Order Form and
Supplemental Services, as well as the costs of third party services or products,
including increases thereto, purchased by Q9 on the Customer’s behalf at the
Customer’s request.

“Q9 Data Centre” - any of the facilities which Q9 uses to provide the Services.

“Q9 Provided Equipment” - equipment referred to in a Sales Order Form, together
with all required software, hardware and/or related components, which will be
supplied by Q9 as required for use in connection with any of the Services.

“Q9 Technology” - Q9’s proprietary technology, including Q9 Services, software
tools, hardware designs, algorithms, software (in source and object code
formats), user interface designs, architecture, class libraries, objects and
documentation (both printed and electronic), network designs, know-how, trade
secrets and any related intellectual property rights throughout the world
(whether owned by Q9 or licensed to Q9 from a third party) and also including
any derivatives, Improvements, enhancements or extensions of Q9 Technology
conceived, reduced to practice, or developed during the term of this Agreement
by either party that are not uniquely applicable to the Customer in that they
may generally be used in Q9’s business.

“Recurring Charges” - recurring periodic fees and charges payable to and/or
recoverable by Q9 for the Services, including taxes, fees, equipment rental and
governmental, carrier and any other third party charges.

“Re-Sale” - any disposition or distribution of or making available to, third
parties of Services purchased from Q9 pursuant to this Agreement and whether
occurring by direct sale distribution or disposition to such third party or
through the use of a server containing third party data.

“Sales Order Form” - Q9’s form of Order Form referencing Q9’s Master Terms and
Conditions and accepted and signed by the Customer and Q9 with respect to the
Services.

“Services” - the agreed upon services to be provided by Q9 to the Customer as
initially described in a Sales Order Form and as may subsequently be modified or
added to pursuant to additional Sales Order Forms or Supplemental Service
requests.

“Setup Fees” - non-recurring fees and charges payable to and/or recoverable by
Q9 for any one or more of the Services, hardware, software, taxes and fees
related to the setup of the Services.

“Space” - the portion(s) of the Q9 Data Centre made available to the Customer
for the placement of Customer Provided Equipment and/or the Q9 Provided
Equipment and such other space as is required for the provision of the Services.

(b) Applicable Law, Practices and Procedure. This Agreement shall be governed
and interpreted according to the laws of Ontario.

Confidential



--------------------------------------------------------------------------------

Canada without regard to conflicts of law rules or principles. In relation
thereto, the parties will comply with all applicable criminal and civil laws
Including, but not limited to, laws relating to Intellectual property
protection, trade secrets, privacy, obscenity and harassment. The parties agree
that, except as stated in the last sentence of this paragraph, any controversy
arising under, out of, in conjunction with or relating to this Agreement shall
be determined and settled by arbitration in accordance with the laws of Ontario.
Any award resulting from such arbitration shall be final and binding on Q9 and
the Customer and their respective representatives and judgment may be entered on
such award in any court having jurisdiction. The arbitrator shall not have the
power to award special, incidental, indirect, consequential or punitive damages.
The expense of any arbitration shall be borne by Q9 and the Customer in the
proportions the arbitrator shall determine. Notwithstanding the above, the
parties reserve the full and unrestricted right to enforce all of their legal
rights and remedies whether in contract, common law, equity or otherwise.

2. Services.

(a) General: Customer agrees to purchase the Services described in a Sales Order
Form(s) as may be subsequently revised in writing by the duly authorized
representatives of Q9 and the Customer. Q9 agrees to provide such Services in
accordance with our Service Level Agreement and Q9’s operational procedures and
Data Centre rules and guidelines as currently in effect, provided that the
Customer shall receive evidence of all such operational procedures and rules and
guidelines and any amendments thereto, or modifications thereof, Other than as
set out herein, failure to attain service levels as stated in our Service Level
Agreement shall not constitute a breach of this Agreement. The award of a
service credit(s) or the termination of this Agreement as provided in section 9
hereof form the Customer’s sole remedies for any such failure to attain service
levels.

(b) Delivery of Supplemental Services: The purpose of this provision is to
enable Q9 to provide the Customer with certain limited services and equipment
needed by the Customer on a “one-off” or emergency basis (“Supplemental
Services”) where such services are not included within the scope of the Services
as specifically described in a Sales Order Form. Supplemental Services may
include, as an example, a request from the Customer to Q9 via telephone that Q9
immediately replace a problem Customer server with a Q9 server for a temporary
period of time, Q9 shall notify the Customer of the Fees for any Supplemental
Services requested by the Customer and obtain the Customer’s approval prior to
providing such Supplemental Services. The Customer agrees to pay Q9 the Fees
charged by Q9 for Supplemental Services. The Customer will be charged for
Supplemental Services in an invoice issued the month following delivery of the
Supplemental Services, Q9 will use commercially reasonable efforts to provide
Supplemental Services, provided that Q9 has no obligation to determine the need
for or provide Supplemental Services. All Supplemental Services provided
pursuant to this paragraph 2(b) are provided on an “as-is” basis and exclude any
representations, warranties or conditions of any kind, whether express or
implied, other than as expressly contained herein or in the SLA.

(c) Changes to the terms and conditions: If Q9 proposes to change any of the
terms and conditions applicable to the Service during the term of this
Agreement, Q9 shall provide the Customer with thirty (30) days’ prior written
notice (the “Notice”). Upon receipt of the Notice, the Customer shall have
fifteen (15) days to notify Q9 that it objects to such change and that it elects
to terminate the affected Service (the “Objection”). In this event, such
termination shall become effective on the date of the change of the terms and
conditions described in the Notice. Neither party shall be deemed to be in
breach of this Agreement as a result of such termination. If the Customer does
not send an Objection to Q9 within such fifteen (15) day period, the Customer
shall be deemed to have accepted the changes to the terms and conditions as set
out in the Notice.

3. Use.

The Customer shall use the Services and any Supplemental Services for lawful
purposes only and in accordance with the terms and conditions hereof. The
Customer shall use the Space solely for the location and operation of the
Customer Provided Equipment and any Q9 Provided Equipment described in a Sales
Order Form. The Customer shall not have any real property interests in the
Space. The Space is accepted “AS IS” by the Customer. The Customer shall
maintain the Space in the same quality and condition as provided to it by Q9. To
protect the integrity of the Q9 Data Centre and Space, including the Customer
Provided Equipment and all other equipment installed there. Q9 has the right to
prohibit the entry of material and equipment such as packing, cartons, refuse,
bulky or dirty outside clothing, food, cellular phones and other nonessential
items and to restrict Customer activities within the Q9 Data Centre to only
those which cannot be conducted elsewhere.

The Customer shall not connect or interconnect the Equipment with any other
equipment or services of any third party without Q9’s prior written consent. All
third party software provided to Customer by Q9 in connection with any of the
Services shall be subject to third party’s terms and conditions, inclusive of
proprietary rights, for that software, which Customer agrees to abide by and in
relation thereto, Customer authorizes Q9 to permit said third party with access
to its facilities and the Customer Provided Equipment on which the software
product(s) are run for audit purposes only (If the third party software
products(s) is running on Equipment located elsewhere, Customer agrees to permit
access to said third party for the same purpose set out herein). Customer also
authorizes Q9 to provide said third party with Customer’s name and any Customer
Provided Equipment information that may be required to obtain the use of said
third party’s software.

Subject to the Customer’s compliance all applicable security, safety and
authorization procedures for which, where applicable, the Customer has received
written notice, access to the Space shall be available twenty-four (24) hours
per day and seven (7) days per week but shall be limited to employees and agents
of the Customer whom the Customer has authorized to have access to the Space in
accordance with Q9’s operational procedures and Data Centre rules and guidelines
as currently in effect. The Customer specifically requires Q9 to deny access, on
the Customer’s behalf, to any unauthorized party. In accordance with Section 11,
the Customer releases Q9 from any liability arising as a result of Q9 permitting
or denying access as provided in this paragraph.

Q9 shall have the authority (without subjecting Q9 to any liability related
thereto) to suspend the Customer’s operations in and around the Space if (in the
sole discretion of Q9, acting reasonably) there arises any hazardous condition,
unsafe practice, emergency situation or Customer breach of any of the material
terms and conditions of this Agreement that requires such suspension. Q9 will
provide Customer with notification of any such suspension before it occurs, or
if that is not possible then as soon as practicable thereafter, and will work
diligently with Customer to resolve such hazardous condition, unsafe practice or
emergency situation and to restore Customer’s operations as soon as possible. Q9
may, upon reasonable notice, require the Customer to relocate the Equipment to
another space; provided, however, that such other space shall afford reasonably
comparable access, environmental conditions and facilities. Q9 will seek
Customer’s prior approval of the proposed relocation Space, which approval will
not be unreasonably withheld. All reasonable costs of relocating the Equipment
shall be borne by Q9. Q9 shall have the right to access the Space at any time
for any purpose.

4. Fees and Invoicing.

The Customer shall pay to Q9 the Fees and other charge for Services set forth in
a Sales Order Form. Fees for the Services shall be payable without counterclaim,
set-off or demand and shall be prorated for any partial month. Q9 reserves the
right, in its sole

 

Confidential   - 2 -  



--------------------------------------------------------------------------------

discretion, to require that the Customer pay to Q9 any non-recurring or one-time
Fees prior to the delivery of Services, provided that, except in the case of
emergency situations, the Customer has agreed to such one-time Fees in advance.
All Fees charged by Q9 for Services are exclusive of all taxes and similar fees
now in force or enacted in the future and imposed on the transaction and/or the
delivery of Services, all of which the Customer will be responsible for and will
pay in full, except for taxes based on Q9’s net income. Fees shall be invoiced
prior to the delivery of Services, except for Services which are usage based,
which will be invoiced at the end of the month within which the Services were
delivered. Fees shall be determined in accordance with Q9’s customary method of
calculation. Fees shall be paid to Q9 at its address first above written or at
such other place as Q9 may designate in writing. All Fees, invoices and payments
shall be in Canadian dollars. Payments are due net thirty (30) days from the
date of Q9’s invoice and are subject to late charges thereafter, calculated at
the rate of twelve (12) percent per annum (1.0 percent per month). Q9’s invoice
shall be deemed to have been received by the Customer on the third day after
mailing. If a Customer’s payment is not honoured for NSF reasons, the Customer
agrees to pay Q9 the greater of thirty-five ($35.00) or the amount actually
charged to Q9 by its financial institution for the returned item, Q9 may suspend
performance or provision of the Services or terminate this Agreement for late or
non-payment of Fees five (5) business days after written notice has been
delivered to the Customer provided that the Customer has not cured such default
within such notice period, and the Customer shall be liable for any reasonable
legal or collection agency fees incurred by Q9 in connection therewith, Q9 shall
provide the Customer, at its request, with a schedule of any additional fees for
additional services not covered in a Sales Order Form. Q9 may price such
additional services in its sole discretion. Any Services upgrades requested by
the Customer may result in additional fees or other charges, Q9 may reclassify
service levels, revise product or Services descriptions, or modify published
prices as per Section 2(c). If the parties fall to agree on a reclassification
or modification of such Services or prices, either party may terminate this
Agreement in accordance with Section 2(c) herein without liability therefor
except for accrued Fees to the date of termination.

The Customer agrees that on termination, expiry or cancellation of this
Agreement, it will immediately pay all amounts due to Q9 in accordance with this
Agreement. With respect to any outstanding payments owing to Q9, the Customer
gives Q9 authority to (a) retain all Customer Provided Equipment until such
amounts have been paid in full and (b) sell the Customer Provided Equipment to a
third party or to Q9 and apply the proceeds of such sale to all outstanding
amounts (including sale costs), if full payment has not been made within thirty
(30) days of the end of the Agreement and if Q9’s rights in this regard have not
been subsequently waived in a separate overriding agreement with the lessor of
said Customer Provided Equipment. The Customer acknowledges that even after
termination, expiry or cancellation of this Agreement, it shall continue to be
responsible for any amounts payable to Q9 prior to and as a result of the
termination, expiry or cancellation of this Agreement.

5. Equipment.

(a) Responsibility for and Installation and Removal of Q9 Provided Equipment:
Except as otherwise provided, Q9 has the sole responsibility for obtaining,
installing, maintaining and removing all Q9 Provided Equipment. The Customer may
not, nor will it permit any third party to tamper with, relocate, remove or
alter labels, change or otherwise modify or interfere with any item of Q9
Provided Equipment unless authorized by Q9 in writing to do so. The Customer
acknowledges that it will not acquire any ownership interest in the Q9 Provided
Equipment, The Customer agrees that, except for the negligence or deliberate act
of Q9 or its employees, contractors or agents, the Customer will be solely
responsible and liable for any loss or damage to the Q9 Provided Equipment that
occurs while it is being used in connection with the Services whether such
equipment is located at the Q9 Data Centre, off-site at the Customer’s offices
or any other off-site location that the Customer and/or its authorized
representatives require.

(b) Responsibility for Customer Provided Equipment: Except as expressly provided
in this Agreement, title to the Customer Provided Equipment shall remain with
the Customer at all times, and Q9 shall have no right, title or interest therein
and Q9 shall keep the Customer Provided Equipment free and clear of all liens,
security interests and encumbrances. The Customer has the sole responsibility
far (i) obtaining, installing and maintaining all Customer Provided Equipment
and related services necessary for interconnection with Q9’s network facilities
or otherwise required for use in connection with any of the Services; and (ii)
ensuring that such Customer Provided Equipment and related services are
compatible with Q9’s requirements (including any modifications of the Services
made by Q9 from time to time) as communicated to the customer in writing.

The Customer acknowledges that delivery of the Services by Q9 is dependent on
the continuous availability and proper functioning of the Customer Provided
Equipment and that Q9 has no liability for any inability to properly provide or
for failure to deliver the Services arising from any material default of the
Customer under this Agreement. If the Customer requests and Q9 agrees to handle
or access any Customer Provided Equipment, the Customer shall provide Q9 with
precise instructions on what it requires and Q9 shall not be liable for any
damage to or adverse effects upon the Customer Provided Equipment.

(c) Installation and Removal of Customer Provided Equipment: Before beginning
any delivery, installation or removal work, the Customer agrees to obtain Q9’s
written approval of the Customer’s suppliers and contractors. The Customer may
not permit any third party to have access to the Q9 Data Centre or Space without
Q9’s prior written consent. In case of failure of the Customer Provided
Equipment with resulting danger to the Q9 Data Centre and other equipment
installed there, the Customer gives Q9 the right at the Customer’s expense to
immediately disconnect, remove and safely store. If necessary, the Customer
Provided Equipment, and Q9 will notify the Customer in such event. On
termination, expiry or cancellation of this Agreement, the Customer shall
immediately remove the Customer Provided Equipment from the Space. If the
Customer has not done so within seven (7) business days of the end of this
Agreement, then the Customer authorizes Q9 to disconnect the Customer Provided
Equipment, remove if from the Space and the Q9 Data Centre and to store it on
the Customer’s behalf. The Customer agrees to immediately reimburse Q9 for all
charges incurred for the storage of the Customer Provided Equipment. If the
Customer Provided Equipment has not been claimed by the Customer within thirty
(30) days of receipt of Q9’s written request to do so, then the Customer shall
be deemed to have abandoned the Customer Provided Equipment, to have surrendered
all rights to its ownership or possession and to have authorized Q9 to dispose
of the Customer Provided Equipment in such manner and for such terms as Q9 may
determine in its sole discretion, without liability or compensation to the
Customer.

(d) Identification of Customer Provided Equipment: The Customer consents to Q9
affixing distinctive tracking labels to each item of Customer Provided Equipment
provided that such labels do not name the Customer or otherwise identify the
Customer to third parties. The Customer will not remove any such labels until
removal of the Customer Provided Equipment from the Q9 Data Centre by the
Customer.

(e) Customer Provided Equipment as Security: In the event that the Customer
falls to pay Q9 all amounts owing to Q9 under this Agreement when due, the
Customer agrees that, upon delivery of prior written notice to the Customer and
an opportunity to remedy the breach in accordance with Section 4 of this
Agreement, Q9 may (i) restrict the Customer’s physical access to the Q9 Data
Centre,

 

Confidential   - 3 -  



--------------------------------------------------------------------------------

Space and Customer Provided Equipment; and/or (ii) take possession of any
Customer Provided Equipment and store it, at the Customer’s expense, until taken
in full or partial satisfaction of any lien or judgment, all without being
liable to prosecution or for damages.

(f) Availability of Power & Cooling: The Customer agrees not to exceed the
amount(s) of aggregate power demand for the Customer’s physical space Services
stated in the relevant Sales Order Form(s) or addendum. For the purposes of this
Agreement, aggregate power demand will be measured in volt-amp (VA) units and
calculated by summing the current drawn (in amps) on each phase of each circuit
supplying power to the Customer Provided Equipment and then multiplying the
resulting sum by 120 volts. For greater clarity, Q9 may require that the
Customer obtain prior written authorization from Q9 before bringing Customer
Provided Equipment into the Data Centre in order to ensure that the Customer
does not exceed the stated amount(s) of power demand. Upon Q9’s determination
and written notice to the Customer that the Customer is exceeding the stated
amount of power demand, the Customer shall, within four (4) hours of Q9’s
notice, comply with one of the following options as stipulated by Q9:
(i) increase the stated amount of power demand to accommodate the Customer’s
increased requirement (in accordance with Q9’s current rates and subject to
availability and maximum power and cooling density restrictions as determined in
Q9’s sole discretion); or (ii) decrease the Customer’s actual power demand to a
level at or below the stated amount of power demand. Until such time as the
Customer complies with one of the above noted options, the Customer acknowledges
and agrees that the provisions of Q9’s Service Level Agreement with respect to
power availability will not apply. In the event that the Customer is exceeding
the stated amount of power demand and until such time as the Customer complies
with one of the above noted options, the Customer also authorizes Q9, pursuant
to Section 3 of the Agreement and without notice or compensation to the
Customer, to lake such steps as Q9 deems necessary to protect the integrity of
its business and systems, including without limitation, shutting off that
portion of Q9’s power supply Services to the Customer required to decrease the
Customer’s actual power demand to a level at or below the stated amount of power
demand. The Customer further acknowledges and agrees that additional power
demand will be provided to the Customer on an “as available” basis and is not
guaranteed to be available to the Customer.

(f) Cooling of Customer Provided Equipment: For effective cooling of equipment,
the Customer agrees to distribute all Customer Provided Equipment uniformly
throughout the Customer’s Space within each Q9 Data Centre. The Customer further
acknowledges that the effectiveness of cooling Customer Provided Equipment is
significantly impacted by the thermal design of such equipment, the enclosure
used, and the specific layout of equipment and associated airflow obstructions
(such as cabling) within this enclosure. While Q9 will provide cooling capacity
sufficient to effectively cool the Customer Provided Equipment and will, on
request, assist the Customer, at no cost, with designing an equipment layout
that maximizes cooling effectiveness, no guarantee is provided that any given
subset of Customer Provided Equipment can be cooled effectively in any given
enclosure.

6. Ownership and Intellectual Property.

(a) Ownership of Q9 and Customer Technology: This Agreement does not transfer
from Q9 to the Customer any Q9 Technology, and all right, title and interest in
and to Q9 Technology will remain solely with Q9. Nor does this Agreement
transfer from the Customer to Q9 any Customer Technology, and all right, title
and interest in and to Customer Technology will remain solely with the Customer,
Q9 and the Customer each agrees that it will not, directly or indirectly,
reverse engineer, decompile, disassemble or otherwise attempt to derive source
code or other trade secrets from the other party.

(b) Q9 Intellectual Property: All right, title, and interest in and to any
derivatives, improvements, enhancements or extensions of Q9 Technology
conceived, reduced to practice, or developed in connection with the Services
during the term of this Agreement which are not uniquely applicable to the
Customer in that they may have general applicability in Q9’s business, and any
copyrighted material or protectable ideas contained therein (the “Q9
Intellectual Property”), shall vest in and be the property of Q9. The Customer
agrees that it shall deliver to Q9 any and all documentation in its possession,
as the case may be, relating to the Q9 intellectual Property (whether completed
or in process) upon Q9’s request or in any event upon termination of this
Agreement. The Customer hereby assigns to Q9 any and all rights the Customer may
have in the Q9 intellectual Property. The Customer shall not retain, use, or
disclose any of the Q9 intellectual Property without Q9’s prior written consent.
If it is necessary for the Customer to join in or otherwise assist Q9 in the
registration of any Q9 intellectual Property, the Customer shall, at Q9’s
expense co-operate with Q9 and execute any and all documents deemed necessary by
Q9 to register, and otherwise protect end perfect Q9’s rights and interests in,
the Q9 intellectual Property.

(c) Customer Intellectual Property: All right, title, and interest in and to any
derivatives, improvements, enhancements or extensions of the Customer’s
Technology conceived, reduced to practice, or developed in connection with the
Services during the term of this Agreement which are not uniquely applicable to
Q9 in that they may have general applicability in the Customer’s business, and
any copyrighted material or protectable ideas contained therein (the “Customer
Intellectual Property”), shall vest in and be the property of the Customer. Q9
agrees that it shall deliver to the Customer any and all documentation in its
possession, as the case may be, relating to the Customer intellectual Property
(whether completed or in process) upon Customer’s request or in any event upon
termination of this Agreement. Q9 hereby assigns to the Customer any and all
rights Q9 may have in the Customer intellectual Property. Q9 shall not retain,
use, or disclose any of the Customer intellectual Property without the
Customer’s prior written consent. If it is necessary for Q9 to join in or
otherwise assist the Customer in the registration of any Customer intellectual
Property, Q9 shall, at the Customer’s expense co-operate with the Customer and
execute any and all documents deemed necessary by the Customer to register, and
otherwise protect and perfect the Customer’s rights and interests in, the
Customer Intellectual Property,

7. Insurance.

The Customer agrees to maintain, at the Customer’s expense, during the entire
time this Agreement is in effect, general liability and all risks insurance
adequate to provide reasonable indemnity to the Customer and Q9 against
liability for loss through bodily injury and/or death and damage to property of
others, as well as replacement cost coverage in respect of the Customer Provided
Equipment. Q9 shall be named as an additional insured under the required
insurance and in respect of vicarious liability only and the insurer shall waive
any subrogation or similar right against Q9 or any of Q9’s directors, officers,
employees, contractors and agents. The Customer shall provide evidence of such
insurance to Q9, promptly on demand. However, the Customer acknowledges that Q9
has no obligation to the Customer to insure nor be responsible for any loss or
damage to the Customer Provided Equipment or any other property of any kind
owned, leased or supplied by the Customer or its employees, contractors and
agents.

At all times that Q9 performs Services under this Agreement, Q9 agrees that it
shall maintain, at its own expense, general liability and all risks insurance,
to provide reasonable coverage for bodily injury and/or death and damage to
property of others, as well as replacement cost coverage in respect of the Q9
Provided Equipment. Q9 shall provide the Customer with evidence of such
insurance promptly on demand.

8. Space Alterations.

The Customer shall make no alterations or improvements to the Space prior to
submitting all plans and specifications for such

 

Confidential   - 4 -  



--------------------------------------------------------------------------------

improvements to Q9 and receiving O9’s prior written consent. The Customer shall
not employ any contractor to perform such improvements unless previously
approved in writing by Q9. All fixtures, alterations, improvements and/or
appurtenances attached to or built into, on or about the Space shall be and
remain part of the Space and shall not be removed by the Customer (unless
otherwise directed by Q9). Upon termination or expiration of this Agreement, the
Customer shall promptly remove all Customer Provided Equipment (and other
property as directed by Q9) and shall restore the Space to its condition prior
to the installation thereof, reasonable wear and tear excepted. Any Equipment or
other property not so removed by the Customer may be removed and disposed of by
Q9 and the Customer shall be liable for the cost of removal, disposal and
restoration of the Space.

9. Term and Termination.

The term of this Agreement (“Term”) commences on the first day that all of the
Services are initially provisioned to the Customer by Q9 (the “Installation
Date”), and continues for one year (or longer, as per the relevant Sales Order
Form). The Term automatically renews for one-year renewal periods absent
contrary written notice provided at least thirty (30) days in advance.
Termination for cause by Q9 may occur upon: (a) unremediated breach by Customer
of any material term or condition of this Agreement after three (3) days written
notice; (b) the Customer’s failure to function as a going concern or operate in
the ordinary course; (c) assignment by the Customer for the benefit of
creditors; (d) voluntary or involuntary bankruptcy filing by or against the
Customer; or (e) breach by the Customer of the confidentiality restrictions in
Section 13. Termination for cause by the Customer may occur upon:
(a) unremediated breach by Q9 of any material term or condition of this
Agreement after three (3) days written notice; (b) Q9’s failure to function as a
going concern or operate in the ordinary course; (c) assignment by Q9 for the
benefit of creditors; (d) voluntary or involuntary bankruptcy filing by or
against Q9; (e) breach by Q9 of the confidentiality restrictions in Section 13;
(f) the occurrence of any circumstance in which the building in which the Q9
Data Centre or the Space, or any substantial portion of any of them, or the
means of access to same, are damaged or destroyed such that they are rendered
unfit, as determined by the landlord of the Q9 Data Centre or the Space for use
pursuant to the terms hereof and/or are rendered inaccessible, or (g) breach by
Q9 of the terms of the SLA. Except where early termination occurs due to lack of
agreement on new pricing (Section 4), Force Majeure Event (Section 14 (f)) or
for cause as noted above, if the Customer terminates this Agreement prior to the
end of the Term (as same may be renewed in accordance herewith), the Customer
shall pay all amounts then due and unpaid plus a cancellation fee. The
cancellation fee shall be seventy-five percent (75%) of the Fees due during the
then remaining Term of this Agreement, excepting all third party fibre or remote
link Services for which the cancellation fee shall be the full amount of Q9’s
third party cancellation costs for said Services, to compensate Q9 for
liquidated damages for early termination and not for penalty reasons. The
cancellation fee shall also apply at Q9’s election upon its termination of this
Agreement for the Customer’s materiel breach of this Agreement, which includes
late or non-payment of Fees for Services in accordance with section 4 hereof.
The Customer agrees to pay any cancellation fee within ten days of any specified
early termination event. Customer acknowledges that the amounts payable pursuant
to the preceding sentences herein are equitable compensation to Q9, and are
intended to reasonably compensate Q9 for the losses which are occasioned by
Customer’s failure to honour its obligations hereunder and that the exact amount
of damages is difficult or impractical to establish. However, Customer may
terminate the Agreement upon thirty (30) days written notice without obligation,
if, subject to the Service Level Agreement, Customer experiences within a
consecutive three (3) month period an aggregate of six (6) hours or more of any
combination of network outage event(s) and/or eligible power loss event(s). In
this regard, Customer shall only be obligated to pay Q9 for Services up to the
effective date of termination or when Q9 Services were last rendered. Q9 may
terminate this Agreement, in its sole discretion and upon providing the Customer
with reasonable prior written notice, if, acting reasonably, it deems Customer’s
Use of Services and operations within Q9’s Data Centre and Space to be
detrimental to the business of Q9.

10. Q9 Warranty and Disclaimer.

The Customer uses the Services entirely at the Customer’s own risk. Other than
as expressly provided herein or in the SLA, Q9 makes no warranty, express or
implied, as to the Services including but not limited to any warranty or
condition of merchantable quality or fitness for a particular purpose. The
provision of any Service at a designated connection rate does not guarantee
end-to-end throughput at that rate. Routine maintenance and periodic system
repairs, upgrades and reconfigurations may result in temporary impairment or
interruption in Service. As a result, Q9 reserves the right, from time to time,
to temporarily reduce or suspend Service subject to the terms and conditions of
Q9’s Service Level Agreement. Nevertheless, and subject to the limitations
contained herein, Q9 warrants as follows: (i) that the Q9 Data Centre, Space and
the Services will, in all material respects, conform to the requirements of the
Service Level Agreement and Sales Order Form(s), as well as to any other
applicable terms and conditions contained in this Agreement; (ii) that all
Services provided hereunder shall be provided in conformance and compliance with
applicable federal, provincial and local laws, administrative and regulatory
requirements and requirements of any other authorities having jurisdiction over
the subject matter of this Agreement and it shall be responsible for applying
for, obtaining and maintaining all registrations and certifications which may be
required by such authorities; and (iii) that the Services shall be performed by
qualified personnel in a professional manner and in accordance with reasonably
applicable industry standards., The Customer’s sole and exclusive remedy for
breach of the above warranties or any claim related to the Services shall be
repair or replacement of the Services in accordance with the Service Level
Agreement and Q9’s operational procedures and Data Centre rules and guidelines
as currently in effect, or termination pursuant to Section 9 above. WITH RESPECT
TO THE SERVICES, ANY EQUIPMENT AND/OR THE SUBJECT MATTER OF THIS AGREEMENT, THE
FOREGOING WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES, OR CONDITIONS EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OR
CONDITIONS OF MERCHANTABLE QUALITY AND FITNESS FOR A PARTICULAR PURPOSE, TITLE,
AND NON-INFRINGEMENT.

11. Limitation of Liability.

For any claim arising under or related to the Services or this Agreement, each
party’s damages or recovery shall be limited to those actually proven as
directly attributable to the negligence of the other party, subject to the
following limitations set out in this Section 11. Neither party shall be liable
to the other party under any circumstances for any indirect, incidental,
reliance, special, punitive or consequential damages including, but not limited
to, lost profits, lost opportunities, even if the other party has been advised
of the possibility of such damages. Neither party shall in any event be liable
to the other party for an amount greater than the amount paid by the Customer to
Q9 for the Services in the eighteen (18) months prior to notice of the claim
under which damage is claimed or if this Agreement has been in force less than
six months, the amount paid by the Customer in such lesser period. Except for
the foregoing provision, Q9 shall not be liable, either in contract, tort,
warranty, strict liability, negligence or under any statute, regulation or any
other theory for any losses or damages resulting from (i) unauthorized access,
alteration, theft, corruption, or destruction of or to the Customer’s or its
customer’s or end user’s computer files, databases, network, transmission
facilities or equipment; or (ii) the content, accuracy or quality of the data
transmitted through the Services.

12. Indemnity.

The Customer will indemnify and save Q9, its affiliates, officers and directors,
harmless from and against all loss, liability, damage and expense, including
reasonable legal fees, caused by the negligent or willful acts or omissions of
Customer’s officers, employees, agents,

 

Confidential   - 5 -  



--------------------------------------------------------------------------------

vendors or contractors and arising from claims or demands: (a) for damages to
property or for injury or death to persons, including without limitation any
disability, death or Worker’s Compensation benefits; (b) from data transmitted,
received or stored on or over Q9’s network by or through the Customer in
violation of the provisions of Section 14 (b) and Section 14 (c) below; (c) from
the Customer’s violation of the provisions of Section 3 above or breach of any
material provision of this Agreement; (d) for any damages or loss incurred
directly by Q9 as a result of a failure of any Customer Provided Equipment
installed within the Q9 Data Centre or Space, including, but not limited to,
failures resulting in fire, electrical malfunction, and heat and/or water
damage, even when such Customer Provided Equipment was installed with the
permission or assistance of Q9; (e) of infringement of a third party’s
proprietary rights based upon any information, materials or access to property
provided by the Customer; or (f) out of or relating to the conduct of the
Customer’s business, including without limitation, claims by any customer or end
user of the Customer’s products or services

Q9 will indemnify and save Customer, its affiliates, officers and directors,
harmless from and against all loss, liability, damage and expense, including
reasonable legal fees, either (a) caused by the negligent or willful acts or
omissions of Q9’s officers, employees, agents, vendors or contractors and
arising from claims or demands; or (b) for damages to property or for injury or
death to persons, including without limitation any disability, death or Worker’s
Compensation benefits; or (c) from Q9’s breach of any material term of this
Agreement.

The above Indemnities shall survive the termination of the Agreement.

13. Confidentiality.

In connection with this Agreement, a party might obtain information of the other
party which is confidential or proprietary in nature (“Confidential
information”). As it relates to each party, respectively, such Confidential
Information shall include, without limitation: (a) any specifications,
protocols, configurations and routing data related to the Q9 Data Centre
facilities, technology and network services or any of the Customer’s
specifications, protocols, configurations, technology and application software;
(b) any processes, methods, ideas, techniques, drawings, works of authorship,
inventions, know-how, software, algorithms and formulae related to the products
or services of Q9 or the Customer; (c) information concerning research,
development, financials, procurement, pricing, customer lists, customer service
specifications, investors, employees, third party relationships, forecasts and
marketing plans of Q9 or the Customer; (d) any other information or material
that is proprietary to Q9 or the Customer; and (e) any other information that is
marked confidential, restricted, proprietary or with a similar designation
whether written or oral. Such information shall be deemed Confidential
information, whether or not described as such at the time of communication. The
parties agree: (i) to take all reasonable steps necessary to maintain the
confidentiality of any such Confidential information, and not to disclose such
Confidential information without the other party’s prior written consent;
(ii) to not use or copy any Confidential information for any purpose other than
in direct furtherance of the purposes of this Agreement; and (iii) that their
obligations under this Section 13 shall survive the termination of this
Agreement for a period of three (3) years. Notwithstanding the foregoing, each
party’s confidentiality obligations shall not apply to the extent that disclosed
Confidential information: (1) is already known to the other party without an
obligation of confidentiality; (2) becomes publicly available through no fault
of the other party; (3) is received from a third party rightfully and without
restriction; (4) is independently developed without exposure to the Confidential
information; or (5) is required to be disclosed by law, provided the
non-disclosing party is provided reasonable notice prior to the disclosure and
the disclosing party reasonably cooperates in any attempt by the non-disclosing
party to quash the legal requirement or otherwise prevent disclosure of its
Confidential information through legal means. The terms and conditions of this
Agreement shall be deemed to be Confidential information,

14. Miscellaneous.

(a) Notice: Unless otherwise provided, any notice pursuant to this Agreement
shall be in writing and shall be delivered, sent by fax or by e-mail to:

(i) Q9 at its address or fax number shown on a Sales Order Form or to such other
address, fax number or e-mail address of which Q9 may notify the Customer; and

(ii) the Customer’s address, fax number or e-mail address as maintained by Q9 in
its customer records database from time to time. Notice shall be deemed given on
the first business day after it is delivered, sent by fax or by e-mail. For the
purposes of notice, a business day shall be a day on which chartered banks are
open for business in the place in which the recipient of the notice is located.

(b) Policy Statement: The Customer will observe all generally accepted customs
and practices of the Internet (known as “netiquette”). By way of illustrations
but not limitation, the Customer agrees not to:

(i) carry out unsolicited mass e-mail (“spam”) or Usenet advertising campaigns;

(ii) harvest e-mail addresses or other confidential information for any purpose,
including re-sale;

(iii) engage in any activity which could cause loss or degradation of service to
other Q9 customers or internet users;

(iv) compromise the security or integrity of others’ computer systems of
software; or

(v) misrepresent or impersonate other internet users.

If Q9 detects or is advised of any use of the Services in contravention of this
or any future comparable provision of this policy statement, the Customer
authorizes Q9, without notice or compensation to the Customer, to take such
steps as Q9 deems necessary to protect the integrity of Q9’s business and
systems including, without limitation, placing filters on routers serving the
Customer or ceasing to deliver some or all of the Services.

(c) Re-Sale: Unless a Sales Order Form specifically provides for Re-Sale, no
Re-Sale of the Services may be made.

(d) Assignment: This Agreement is for the benefit of and shall be binding upon
the parties and their respective successors and permitted assigns. The Customer
shall neither assign, delegate nor transfer its rights or duties under this
Agreement without Q9’s prior written consent, except that the Customer may
assign and transfer this Agreement to any parent company, company under its or
any common ownership or control, where ownership or control is represented by
ownership of at least fifty-percent of an entity’s equity or voting securities
or shares, or any company which acquires all or substantially all of the assets
of the Customer. Q9 may neither assign, delegate nor transfer its rights or
duties under this Agreement without providing prior written notice to the
Customer, except that Q9 may assign and transfer this Agreement to any parent
company, company under its or any common ownership or control, where ownership
or control is represented by ownership of at least fifty-percent of an entity’s
equity or voting securities or shares, or any company which acquires all or
substantially all of the assets of Q9.

(e) Waiver: No waiver of any part of this Agreement or Schedules, inclusive of
any violation or breach, shall be deemed to be a waiver of any other provision
of this Agreement or be deemed to be a waiver of any subsequent violation or
breach. No waiver is to be interpreted as a continuing waiver unless agreed to
in writing by the parties.

(f) Force Majeure Event: Except as provided for in the Q9 Service Level
Agreement, the parties shall not be liable for any delay or failure in
performance due to war, riots, embargoes, strikescasualties, accidentsfire,
earthquake, flood, acts of God, supplier or vendor failure or other occurrence
beyond the party’s direct control (each, a “Force Majeure Event”). The parties
shall notify the other party of a Force Majeure Event and if a Force Majeure
Event continues for more than fifteen (15) days, Q9 or the Customer may cancel
this Agreement with no further liability (except for any amounts due and not
paid by the Customer up to the date of commencement of the Force Majoure Event)
as a result of such Force Majoure Event.

 

Confidential   - 6 -  



--------------------------------------------------------------------------------

(g) Accurate Information: The Customer represents, warrants and agrees that it
will provide to Q9 accurate and reliable information with respect to Q9’s
Customer information Form and all other information requested or required by Q9
for the purpose of fulfilling its obligations under this Agreement.

(h) Non-Solicitation: During the Term of this Agreement and continuing through
the first anniversary of the termination of this Agreement, the Customer agrees
that it will not, and will ensure that its affiliates do not, directly or
indirectly, solicit or attempt to solicit for employment any persons employed by
Q9 or contracted by Q9 to provide Services to the Customer.

(i) Domain Names: If Q9 ceases to provide the Services, the Customer
acknowledges its responsibility to immediately arrange for the transfer of all
domain names to another Q9 service or to new name servers and that Q9 shall be
under no obligation pursuant to this Agreement to continue to provide such
servers to the Customer.

(j) IP Addresses: The Customer acknowledges that all IP addresses assigned by Q9
to the Customer in connection with the Services remain the property of Q9 and
all use thereof shall be surrendered by the Customer on termination of this
Agreement.

(k) Complete Agreement: This Agreement is the entire and complete Agreement
between the parties with respect to the Services and subject matter hereof and
supersedes any prior or contemporaneous agreements or understandings between the
parties, whether written or oral, and may not be modified in any way unless by
means of written addendum, signed and dated by the duty authorized
representatives of the parties. In the event of any conflict between these
Master Terms and Conditions and any Schedules or attachments, these Master Terms
and Conditions shall control unless expressly stated to the contrary. Any
provision hereof that contemplates continuing obligations on a party shall
survive the expiration or termination of this Agreement.

(l) Severability: If any portion of this Agreement is found to be invalid,
illegal or unenforceable by a court of competent Jurisdiction, the remaining
provisions shall remain in effect and the parties shall immediately begin
negotiations to replace any invalid, illegal or unenforceable portions that are
essential parts of this Agreement.

(m) Counterparts: This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. In making proof of this Agreement, It
shall not be necessary to produce or account for more than one such counterpart.
A facsimile signature shall constitute a valid and binding signature with the
same effect as if it were an original signature endorsed on this Agreement.

The Customer acknowledges that it has read, understands and agrees to Q9’s
Master Terms and Conditions as set out herein which will govern all services
provided by Q9.

IN WITNESS WHEREOF the parties have executed this Agreement by and through their
duly authorized representatives as of the Effective Date.

 

SIGNED, SEALED AND AGREED TO BY:       Q9 Networks Inc.     Customer:   Yak
Communications (Canada) Inc. Signature:  

/s/ DAVID RALSTON

    Signature:  

/s/ VALERIE FERRARO

Name:   DAVID RALSTON     Name:   VALERIE FERRARO Title:   VP - SALES     Title:
  PRESIDENT

 

Confidential   - 7 -  